UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22253 Nuveen AMT-Free Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen AMT-Free Municipal Value Fund (NUW) January 31, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 98.8% MUNICIPAL BONDS – 98.8% Alaska – 0.4% Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: $ 740 4.625%, 6/01/23 4/16 at 100.00 Ba1 $ 740,303 5.000%, 6/01/46 4/16 at 100.00 B Total Alaska Arizona – 3.5% Maricopa County Pollution Control Corporation, Arizona, Pollution Control Revenue Bonds, El 2/19 at 100.00 Baa1 Paso Electric Company, Refunding Series 2009A, 7.250%, 2/01/40 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc. No Opt. Call BBB+ Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona California – 12.3% Anaheim Public Financing Authority, California, Lease Revenue Bonds, Public Improvement No Opt. Call AA Project, Series 1997C, 0.000%, 9/01/30 – AGM Insured California State Public Works Board, Lease Revenue Bonds, Department of General Services 4/19 at 100.00 A+ Buildings 8 & 9, Series 2009A, 6.250%, 4/01/34 California State, General Obligation Bonds, Tender Option Bond Trust 3162, 20.412%, 3/01/18 – No Opt. Call AA AGM Insured (IF) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 B Bonds, Series 2007A-1, 5.000%, 6/01/33 M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009A, 6.500%, 11/01/39 Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/38 – 8/29 at 100.00 AA AGC Insured Poway Unified School District, San Diego County, California, General Obligation Bonds, School No Opt. Call AA– Facilities Improvement District 2007-1, Series 2011A, 0.000%, 8/01/35 San Ysidro School District, San Diego County, California, General Obligation Bonds, 1997 No Opt. Call AA Election Series 2012G, 0.000%, 8/01/35 – AGM Insured San Ysidro School District, San Diego County, California, General Obligation Bonds, Refunding No Opt. Call AA Series 2015, 0.000%, 8/01/44 Victor Elementary School District, San Bernardino County, California, General Obligation No Opt. Call AA– Bonds, Series 2002A, 0.000%, 8/01/24 – FGIC Insured Total California Colorado – 4.2% E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 9/01/34 – No Opt. Call AA– NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/27 – 9/20 at 67.94 AA– NPFG Insured Park Creek Metropolitan District, Colorado, Senior Property Tax Supported Revenue Bonds, 12/19 at 100.00 AA (4) Series 2009, 6.375%, 12/01/37 (Pre-refunded 12/01/19) – AGC Insured Total Colorado Florida – 9.0% Lakeland, Florida, Hospital System Revenue Bonds, Lakeland Regional Health, Series 2015, 11/24 at 100.00 A2 5.000%, 11/15/45 Miami Beach Redevelopment Agency, Florida, Tax Increment Revenue Bonds, City Center/Historic 2/24 at 100.00 AA Convention Village, Series 2015A, 5.000%, 2/01/44 – AGM Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2009A, 10/19 at 100.00 A 5.500%, 10/01/41 (UB) (5) Miami-Dade County, Florida, General Obligation Bonds, Build Better Communities Program, Series 2009-B1: 6.000%, 7/01/38 7/18 at 100.00 AA 5.625%, 7/01/38 7/18 at 100.00 AA Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, 5/17 at 100.00 N/R Capital Appreciation, Series 2012A-2, 0.000%, 5/01/39 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, 5/19 at 100.00 N/R Capital Appreciation, Series 2012A-3, 0.000%, 5/01/40 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, 5/22 at 100.00 N/R Capital Appreciation, Series 2012A-4, 0.000%, 5/01/40 Tolomato Community Development District, Florida, Special Assessment Bonds, Hope Note, Series 5/18 at 100.00 N/R 5 2007-3, 6.450%, 5/01/23 (6) 45 Tolomato Community Development District, Florida, Special Assessment Bonds, Non Performing 5/18 at 100.00 N/R ParcelSeries 2007-1. RMKT, 6.450%, 5/01/23 (6) Tolomato Community Development District, Florida, Special Assessment Bonds, Refunding Series 5/17 at 100.00 N/R 2012A-1, 6.450%, 5/01/23 Tolomato Community Development District, Florida, Special Assessment Bonds, Refunding Series 5/18 at 100.00 N/R 2015-1, 0.000%, 5/01/40 (6) Tolomato Community Development District, Florida, Special Assessment Bonds, Refunding Series 5/18 at 100.00 N/R 2015-2, 0.000%, 5/01/40 (6) Tolomato Community Development District, Florida, Special Assessment Bonds, Refunding Series 5/18 at 100.00 N/R 9 2015-3, 6.610%, 5/01/40 (6) Total Florida Georgia – 0.7% Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 1/19 at 100.00 A2 7.500%, 1/01/31 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 BB Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Total Georgia Illinois – 11.4% Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien 1/17 at 100.00 AA Series 2008B, 5.000%, 1/01/20 – AGM Insured Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999: 0.000%, 1/01/33 – FGIC Insured No Opt. Call AA– 0.000%, 1/01/37 – FGIC Insured No Opt. Call AA– Chicago, Illinois, General Obligation Bonds, Refunding Series 2005A, 5.000%, 1/01/17 – 4/16 at 100.00 AA AGM Insured Chicago, Illinois, General Obligation Bonds, Refunding Series 2005A, 5.000%, 1/01/17 2/16 at 100.00 AA (4) (Pre-refunded 2/20/16) – AGM Insured Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Series 2009A, 8/19 at 100.00 AA+ 6.000%, 8/15/39 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2009A, 7.125%, 5/19 at 100.00 A (4) 11/15/37 (Pre-refunded 5/15/19) Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, 11/18 at 100.00 Aaa Series 2009A, 7.250%, 11/01/38 (Pre-refunded 11/01/18) Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 BBB+ Refunding Series 2007A, 5.250%, 5/01/34 University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013, 10/23 at 100.00 A 6.000%, 10/01/42 Will County Community Unit School District 201U, Crete-Monee, Illinois, General Obligation No Opt. Call AA– Bonds, Capital Appreciation Series 2004, 0.000%, 11/01/23 – FGIC Insured Total Illinois Indiana – 7.2% Indiana Finance Authority, Hospital Revenue Bonds, Deaconess Hospital Obligated Group, Series 3/19 at 100.00 AA– (4) 2009A, 6.750%, 3/01/39 (Pre-refunded 3/01/19) Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Sisters of Saint 5/18 at 100.00 Aa3 Francis Health Services Inc., Series 2006E, 5.250%, 5/15/41 – AGM Insured Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A+ Indiana, Series 2007, 5.500%, 3/01/37 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 N/R (4) Indiana, Series 2007, 5.500%, 3/01/37 (Pre-refunded 3/01/17) Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2009B, 1/19 at 100.00 A+ 6.000%, 1/01/39 Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/25 – No Opt. Call AA AMBAC Insured Total Indiana Iowa – 2.0% Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company 12/18 at 100.00 BB– Project, Series 2013, 5.500%, 12/01/22 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 4/16 at 100.00 B+ 5.375%, 6/01/38 Total Iowa Kansas – 0.0% Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call A– Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Louisiana – 7.0% Louisiana Citizens Property Insurance Corporation, Assessment Revenue Bonds, Series 2006C-3, 6/18 at 100.00 AA 6.125%, 6/01/25 – AGC Insured Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A: 5.375%, 5/15/43 5/17 at 100.00 Baa1 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A: 5.375%, 5/15/43 (Pre-refunded 5/15/17) 5/17 at 100.00 N/R (4) 75 5.500%, 5/15/47 (Pre-refunded 5/15/17) 5/17 at 100.00 N/R (4) St John Baptist Parish, Louisiana, Revenue Bonds, Marathon Oil Corporation, Series 2007A, 6/17 at 100.00 Baa1 5.125%, 6/01/37 Total Louisiana Maine – 1.9% Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Bowdoin College, 7/19 at 100.00 Aa2 Tender Option Bond Trust 2009-5B, 13.347%, 7/01/39 (IF) (5) Maryland – 0.2% Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: 5.250%, 9/01/26 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/27 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 Total Maryland Massachusetts – 0.6% Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Tender Option Bond 8/19 at 100.00 AAA Trust 2015-XF2181, 13.558%, 8/01/38 (IF) Michigan – 1.9% 50 Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/16 at 100.00 AA– 7/01/33 – NPFG Insured Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2006D, 7/16 at 100.00 AA 5.000%, 7/01/32 – AGM Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/26 – 10/16 at 61.33 AA AGM Insured Total Michigan Missouri – 1.1% Missouri Highways and Transportation Commission, State Road Revenue Bonds, Refunding Senior No Opt. Call AAA Lien Series 2010C, 5.000%, 2/01/17 Nevada – 4.1% Clark County Water Reclamation District, Nevada, General Obligation Water Bonds, Series 2009A, 7/19 at 100.00 AAA 5.250%, 7/01/34 Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 BBB 8.000%, 6/15/30 Las Vegas Valley Water District, Nevada, General Obligation Bonds, Refunding Series 2015, 12/24 at 100.00 AA+ 5.000%, 6/01/39 Total Nevada New Jersey – 3.3% New Jersey Economic Development Authority, School Facility Construction Bonds, Series 2005K, No Opt. Call A– 5.500%, 12/15/19 – AMBAC Insured New Jersey Educational Facilities Authority, Revenue Bonds, University of Medicine and Dentistry of New Jersey, Refunding Series 2009B: 7.125%, 12/01/23 (Pre-refunded 6/01/19) 6/19 at 100.00 N/R (4) 7.500%, 12/01/32 (Pre-refunded 6/01/19) 6/19 at 100.00 N/R (4) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2015AA, 6/25 at 100.00 A– 5.250%, 6/15/41 Total New Jersey New York – 2.4% Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, No Opt. Call A Series 2007, 5.500%, 10/01/37 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Total New York Ohio – 5.6% American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2/19 at 100.00 AA (4) 2009A, 5.750%, 2/15/39 (Pre-refunded 2/15/19) – AGC Insured Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.875%, 6/01/30 6/17 at 100.00 B– 6.500%, 6/01/47 6/17 at 100.00 B Total Ohio Oklahoma – 0.9% Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2007, 9/17 at 100.00 BBB– 5.125%, 9/01/37 Rhode Island – 1.5% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue Bonds, 5/19 at 100.00 BBB+ Lifespan Obligated Group Issue, Series 2009A, 7.000%, 5/15/39 South Carolina – 1.5% Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call AA 0.000%, 1/01/29 – AMBAC Insured Texas – 6.8% Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006, 8/16 at 46.64 Aaa 0.000%, 8/15/31 (Pre-refunded 8/15/16) Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, First Tier Series 10/23 at 100.00 BBB+ 2013A, 5.500%, 4/01/53 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2015B, 1/25 at 100.00 A 5.000%, 1/01/45 North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2008F, 1/18 at 100.00 A2 (4) 5.750%, 1/01/38 (Pre-refunded 1/01/18) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/32 Wichita Falls Independent School District, Wichita County, Texas, General Obligation Bonds, 2/17 at 100.00 AAA Series 2007, 5.000%, 2/01/23 (Pre-refunded 2/01/17) Wylie Independent School District, Collin County, Texas, General Obligation Bonds, School Building Series 2010: 0.000%, 8/15/33 No Opt. Call AAA 0.000%, 8/15/38 No Opt. Call AAA Total Texas Virgin Islands – 0.5% Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 Baa3 Series 2009A, 6.750%, 10/01/37 Virginia – 1.4% Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Capital 7/28 at 100.00 BBB Appreciation Series 2012B, 0.000%, 7/15/40 Washington County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Mountain 1/19 at 100.00 BBB+ States Health Alliance, Series 2009C, 7.750%, 7/01/38 Total Virginia Washington – 1.0% Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric No Opt. Call AA System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/29 – NPFG Insured West Virginia – 0.7% West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health 6/23 at 100.00 A System Obligated Group, Refunding and Improvement Series 2013A, 5.500%, 6/01/44 Wisconsin – 5.7% Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 5.000%, 2/15/27 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/19 at 100.00 A+ (4) Obligated Group, Series 2009, 6.625%, 2/15/39 (Pre-refunded 2/15/19) Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 6.000%, 5/01/36 Total Wisconsin $ 242,965 Total Long-Term Investments (cost $195,131,071) Floating Rate Obligations – (3.0)% Other Assets Less Liabilities – 4.2% Net Assets – 100% $ 236,606,777 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2016, the cost of investments was $186,820,358. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (4) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen AMT-Free Municipal Value Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 31, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 31,2016
